DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the Request For Continued Examination submitted on March 4, 2021.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/04/2021 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was provided by applicant’s representative, Scott A. Elchert, Reg. No. 55,149 on July 28, 2021 through subsequent communications following a telephone interview on June 22, 2021.  This listing of claims will replace all prior versions, and listing of claims previously presented.
Listing of Claims:
Claim 1 (Currently amended): A computer-implemented method to detect range of a range of effects of a failure within a cloud computing system providing cloud services having a layered structure of services, the method comprising:

determining with an object-service-layer range identifying device, based on search route information indicating a first search route to search for a service within a range of effects of failure from a start point service, a service within the object service layer that is reachable by tracing relations among services from the detected higher-order service by following a second search route in a case where the detected higher-order service is the start point service, to be a first in-effect-range service regarding which there is the possibility of being affected by the abnormality; 
transmitting the identifier of the first in-effect-range service to a lower-order effect range identifying device configured to search for a range of effects of failure at a lower-order service layer, which is a source of providing a lower-order service that is used to provide a service within the object service layer; 
determining, by the lower-order effect range identifying device, a lower-order service determined to be in the range of effects for failure, by following a third source route that uses the first in-effect range service as the start point service;
transmitting the identifier of the detected lower order service as a second in-effect range service to the object-service-layer range identifying device; and 
outputting the detected higher-order service, the first in-effect range service, and the second in-effect range service to an administrator of at least one service layer, 
 wherein the higher-order effect range identifying device, the object-service-layer range identifying device, and the lower-order effect range identifying device are separate devices that operate within its own layer of services and maintains search route information for a set of search routes within the layer that corresponds to sets of services and resources that may be a cause of failure and can be correlated to a resource of a different layer.

Claim 2 (Original): The method of claim 1, further comprising:
outputting display data, for a screen display, indicating that the first in-effect-range service in the object service layer is in the range of effects of failure.

Claim 3 (Original): The method of claim 1, further comprising:
obtaining, from the lower-order effect range identifying device, an identifier of a using service within the object service layer that uses the lower-order service determined to be in the range of effects of failure, by the search for a failure effect range based on the first in-effect-range service by the lower-order effect range identifying device;
determining, based on the search route information, a service within the object service layer that is reachable by tracing relations among services from the using service by following a search route in a case where the using service is the start point service, to be a second in-effect-range service regarding which there is a possibility of being affected by an abnormality; and
transmitting an identifier of a using higher-order service using the second in-effect-range service out of the higher-order services within the higher-order service layer, to the higher-order effect range identifying device.

Claim 4 (Original): The method of claim 1, further comprising: determining, in a case where there are a plurality of the detected higher-order services, the first in-effect-range service with each of the plurality of detected higher-order services as the start point service;

outputting severity display data, for a screen display, of the severity of the first in-effect-range service in the object service layer.

Claim 5 (Original): The method of claim 1, further comprising:
calculating a seriousness in a case of the first in-effect-range service being affected by failure, the calculated seriousness based on a usage form of the first in-effect-range service; and 
outputting seriousness display data, for a screen display, of the seriousness of the first in-effect-range service in the object service layer.

Claim 6 (Original): The method of claim 5, wherein,
in the calculating the seriousness, a sum of a value calculated based on the usage form of the first in-effect-range service, and a value calculated based on a usage form of the higher-order service in the higher-order service layer using the first in-effect-range service, is calculated as the seriousness of the first in-effect-range service.

Claim 7 (Currently amended):  A non-transitory, computer-readable recording medium having stored therein a program for causing a computer to execute a process, the process comprising:
obtaining, from a higher-order effect range identifying device configured to search for a range of effects of failure within a higher-order service layer that provides a higher-order service using a service provided in an object service layer within a cloud service where services being provided have a layered 
determining with an object-service-layer range identifying device, based on search route information indicating a first search route to search for a service within a range of effects of failure from a start point service, a service within the object service layer that is reachable by tracing relations among services from the detected higher-order service by following a second search route in a case where the detected higher-order service is the start point service, to be a first in-effect-range service regarding which there is a possibility of being affected by an abnormality; and
transmitting the identifier of the first in-effect-range service to a lower-order effect range identifying device configured to search for a range of effects of failure at a lower-order service layer, which is a source of providing a lower-order service that is used to provide a service within the object service layer;
determining, by the lower-order effect range identifying device, a lower-order service determined to be in the range of effects for failure, by following a third source route that uses the first in-effect range service as the start point service;
transmitting the identifier of the detected lower order service as a second in-effect range service to the object-service-layer range identifying device; and 
outputting the detected higher-order service, the first in-effect range service, and the second in-effect range service to an administrator of at least one service layer, 
 wherein the higher-order effect range identifying device, the object-service-layer range identifying device, and the lower-order effect range identifying device are separate devices that operate within its own layer of services and maintains search route information for a set of search routes within the layer that corresponds to sets of services and resources that may be a cause of failure and can be correlated to a resource of a different layer.

Claim 8 (Currently amended):  An apparatus comprising: a memory; and
a processor coupled to the memory and configured to:
obtain, from a higher-order effect range identifying device configured to search for a range of effects of failure within a higher-order service layer that provides a higher-order service using a service provided in an object service layer within a cloud service where services being provided have a layered structure, an identifier of a detected higher-order service regarding which occurrence of an abnormality or a possibility of being affected by an abnormality has been detected;
determine with an object-service-layer range identifying device, based on search route information indicating a first search route to search for a service within a range of effects of failure from a start point service, a service within the object service layer that is reachable by tracing relations among services from the detected higher-order service by following a second search route in a case where the detected higher-order service is the start point service, to be a first in-effect-range service regarding which there is a possibility of being affected by an abnormality; and 
transmit the identifier of the first in-effect-range service to a lower-order effect range identifying device configured to search for a range of effects of failure at a lower-order service layer, which is a source of providing a lower-order service that is used to provide a service within the object service layer;
determine, by the lower-order effect range identifying device, a lower-order service determined to be in the range of effects for failure, by following a third source route that uses the first in-effect range service as the start point service;
transmit the identifier of the detected lower order service as a second in-effect range service to the object-service-layer range identifying device; and 
output the detected higher-order service, the first in-effect range service, and the second in-effect range service to an administrator of at least one service layer, 
 wherein the higher-order effect range identifying device, the object-service-layer range identifying device, and the lower-order effect range identifying device are separate devices that operate within its own layer of services and maintains search route information for a set of search routes within the layer that corresponds to sets of services and resources that may be a cause of failure and can be correlated to a resource of a different layer.

Claim 9 (Currently amended): A computer-implemented method to detect range of a range of effects of a failure within a cloud computing system having a layered structure, the method comprising:
detecting a failure within the cloud computer system, the cloud computer system including a higher-order layer having a first range identifying device, object layer having a second range identifying device, and lower-order layer having a third range identifying device, the first range identifying device, second range identifying device and third range identifying device perform cooperative processing to detect the range of effects of the detected failure;
receiving, by the second range identifying device, identifiers of higher order equipment of which a failure is detected;
searching, by the second range identifying device, for first in-effect range equipment based on the received identifiers and route information, the route information identifying relationships between equipment within a same layer of the layered structure and relationships between equipment with different layers of the layered structure;
transmitting, from the second range identifying device to the third range identifying device, identifiers of the first in-effect range equipment;

transmitting, from the third range identifying device to the second range identifying device, the identifiers of the identified lower-order equipment;
searching, by the second range identifying device, for second in-effect range equipment based on the route information and the identifiers of the lower-order equipment; and
outputting the range of effects of the detected failure that identifies the detected higher order equipment, the searched first in-effect range equipment, and the second in-effect range equipment, wherein the first in-effect range equipment and the second in-effect range equipment are different, and  wherein the first range identifying device, the second range identifying device, and the third range identifying device are separate devices that operate within its own layer of services and maintains search route information for a set of search routes within the layer that corresponds to sets of services and equipment that may be a cause of failure and can be correlated to equipment of a different layer.

35 USC § 101 Analysis
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

The claimed invention is directed to statutory subject matter.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial exception.  Instead, the claimed invention is directed to a technological improvement that improves the precision of identifying a range of effects of a failure in a cloud computing system providing a multi-layer 
Reasons For Allowance
The following is an examiner’s statement for reason for allowance.  The closest prior art of record Saito (U.S. 2018/0032388 A1; herein referred to as Saito) in view of Kurabayashi (U.S. 2015/0317217 A1; herein referred to as Kurabayashi) in further view of Terashima (U.S. 2020/0220773 A1; herein referred to as Terashima) does not teach separately or in combination computer implemented methods, an article of manufacture, and an apparatus to detect range of a range of effects 
Saito is directed to a system and method for managing a cloud services network which detects events that indicate a failure of a component on a cloud layer and operates to determine whether the failure can impact a component on a different level of the cloud.  Saito teaches some of the elements of the claimed invention: (obtaining, from a higher-order effect range identifying device (see Fig. 14, management computer 131) configured to search for a range of effects of failure (e.g. event type is one of failure, see ¶ [0049]) within a higher-order service layer that provides a higher-order service using a service provided in an object service layer within the cloud computing system (see Fig. 14, ¶ [0050]), an identifier of a detected higher-order service (e.g., component, see ¶ [0050]) regarding which occurrence of an abnormality (e.g. performance data of component) or a possibility of being affected by the abnormality has been detected (see ¶ [0054]) determining, with an object- service-layer range identifying device (see ¶¶ [0059 - 0060])  based on search route information (e.g. configuration table 191 – see Fig. 4, ¶ [0063]) indicating a search route to search for a service within a range of effects of failure from a start point service (e.g. component ID 401, see Fig. 4, ¶ [0073]), a service within the object service layer that is reachable by tracing relations (e.g. relevant components ID 405) among services from the detected higher-order service by following a search route (see ¶ [0074]) in a case where the detected higher-order service is the start point service (see Fig. 10, ¶ [0099] to be a first in-effect-range service regarding which there is the possibility of being affected by the abnormality (see Fig. 10, ¶ [0100]).  However Saito does not teach all of the elements and limitations of the claimed invention.
Kurabayashi is directed to a system and method for monitoring a first group of devices in a cloud configuration and when a failure of one or more devices of the first group is detected, a relay device of the first group transmits indication of the failure to a second group of devices whose performance may and transmitting the identifier of the first in-effect-range service (e.g. server device 500-3 ) to a lower-order effect range identifying device configured to search for a range of effects of failure at a lower-order service layer (e.g. VM 501-3, see Fig. 30, ¶¶ [0016-0017]) , which is a source of providing a lower-order service that is used to provide a service within the object service layer (e.g. VM Services, see Fig. 14, ¶¶ [0235-0236]).  However, the combination of Saito and Kurabayashi does not teach all of the elements and limitations of the claimed invention.
Terashima is directed to a system and method to enable a system so highly fault-resistant that multilayer network communication continues even when a fault occurs in a higher-order layer. In combination with Saito and Kurabayashi, Terashima teaches some of the elements of the claimed invention: (the first in-effect range equipment and the second in-effect range equipment are different (see Fig. 36, Fig. 39, ¶¶ [0266-0277]).  However, the combination of Saito, Kurabayashi, and Terashima  does not teach all of the elements and limitations of the claimed invention.
In particular, the cited prior art, singularly or in combination, does not teach an ordered combination for identifying a range of effects of a failure within a cloud computing system having a layered structure of services by coordinating the search of the range of effects across the different layers using a higher-order effect range identifying device, an object-service-layer range identifying device, and a lower-order effect range identifying device that are separate devices that operate within its own layer of services and maintains search route information for a set of search routes within the layer that corresponds to sets of services and resources that may be a cause of failure and can be correlated to a resource of a different layer.  These devices transmit an identifier of a detected service that may have failed to a device on a different layer which will follow a search route particular to that level using the detected service as a starting point for the search of a second detected service that may have failed.  The range of failures across all of the service levels can then by ascertained.  The claimed wherein the higher-order effect range identifying device, the object-service-layer range identifying device, and the lower-order effect range identifying device are separate devices that operate within its own layer of services and maintains search route information for a set of search routes within the layer that corresponds to sets of services and resources that may be a cause of failure and can be correlated to a resource of a different layer
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1 – 9 are allowed.
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure. These references are attached and cited in the accompanying PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee, can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES N FIORILLO/Examiner, Art Unit 2444